Citation Nr: 1539086	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary lung disease, claimed as due to in-service exposure to asbestos.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1960 to November 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In his November 2008 notice of disagreement as well as his March 2010 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO).  Such hearing was scheduled for June 2014, but the Veteran failed to appear for the hearing.  He was rescheduled for a DRO hearing in February 2015, but he again failed to appear for the hearing.  The Veteran has not requested that the hearings be rescheduled or offered good cause for his failures to appear.  Additionally, in his March 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  In an April 2015 letter, the Veteran was informed that his requested hearing was scheduled for April 2015; however, he failed to report for it.  Therefore, the Veteran's hearing requests are deemed to be withdrawn.  See 38 C.F.R. §§ 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he suffers from a pulmonary lung disease as a result of in-service exposure to asbestos.  Specifically, he alleges that he was exposed to high concentrations of asbestos in October 1960 while at the Amarillo, Texas, Air Force Base (AFB), attending "tech school."  In this regard, his service personnel records reflect that he was assigned to such base from August 1, 1960, to December 1960, and completed courses in basic military training and for his military occupational specialty as a fuel specialist.  The Veteran indicated that some of the barracks had caught on fire and he was detailed to clean up after the incident.  He further alleges that the barracks had asbestos siding which he had to remove for up to a month following the fire.  To date, the Board has no reliable information as to whether the Veteran was exposed to asbestos in service as claimed.  While the Veteran's service treatment records are negative for complaints, treatments, or diagnoses related to a pulmonary lung disease, the current record does reflect a diagnosis of pulmonary asbestosis.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1, Part IV, subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1, Part IV, subpart ii, Chapter 2, Section C, subpart 2.a.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

As it appears that the Veteran may manifest an asbestos-related pulmonary disorder, the Board finds that VA has a duty to investigate whether the Veteran may have been exposed to asbestos in service as claimed.  Thus, the Board will request that the AOJ obtain information regarding the likelihood of asbestos exposure from any appropriate agency, to include whether the Veteran's claimed activities of cleaning up and removing siding from barracks after a fire at Amarillo AFB may have exposed him to asbestos.  

Furthermore, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  Specifically, the Veteran submitted an undated note from Dr. J.T.S. which diagnosed the Veteran with pulmonary asbestosis based on the interstitial changes on a chest x-ray and the exposure history.  This note, however, in addition to missing a date also appears to be missing pages, to include those describing the Veteran's exposure history.  Therefore, on remand, the AOJ should attempt to obtain complete records from Dr. J.T.S. that pertain to this appeal.  Also, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for his pulmonary lung disease and, thereafter, obtain all identified records.

Finally, the Board notes that the Veteran has not been afforded a VA examination as of yet as his in-service exposure to asbestos has not been verified.  Therefore, if, after completing the foregoing development, the AOJ determines that the Veteran was exposed to asbestos during service, he should be afforded a VA examination so as to determine the current nature and etiology of his pulmonary disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include complete records from Dr. J.T.S.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all available information regarding the likelihood of asbestos exposure from any appropriate agency.  In particular, determine whether there was a fire in the barracks at the Amarillo AFB in October 1960, which may have necessitated the Veteran's participation in cleaning up and removing siding from barracks thereafter.  Additionally, attempt to verify whether the barracks included any type of asbestos in the insulation and/or siding.  All attempts to verify such exposure should be documented. 

3.  After completing the foregoing development, if the AOJ determines that the Veteran was exposed to asbestos during service, he should be afforded a VA examination so as to determine the current nature and etiology of his pulmonary lung disorder.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




